DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 22 is objected to because of the following informalities: 
“wherein the means for determining the second position estimate comprise means for means for weighting the respective satellite information” should be corrected to delete the extra instance of “means for.”
 Appropriate correction is required.
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 22, limitations “means for obtaining a first position estimate of the mobile device,” “means for determining, based on the first position estimate, approximate locations of a plurality of satellite vehicle (SVs) in the sky,” “means for obtaining sensor information regarding one or more obstructions,” “means for determining, based on the approximate locations of the plurality of SVs and the sensor information regarding one or more obstructions, one or more obstructed SVs of the plurality of SVs,” “means for obtaining satellite information from each SV of the plurality of SVs,” “means for determining a second position estimate of the mobile device,” and “means for weighting the respective satellite information obtained from each of the one or more obstructed SVs…” have support found in specification paragraphs 48, 50, 53, 55, 57, 59, and 60 and are disclosed as “Means for performing the functionality at [blocks 710-760] may include one or more software and/or hardware components of a mobile device… the mobile device 110 can perform one or more of the functions of methods of FIG. 2 and/or FIG, 7. It should be noted that FIG. 8 is meant to provide a generalized illustration of various components, any or all of which may be utilized as appropriate. It can be noted that, in some instances, components illustrated by FIG. 8 can be localized to a single physical device (e.g., integrated into a mobile phone) or distributed at various locations of the mobile device 110 (e.g., at various locations on a vehicle). Furthermore, the components illustrated in FIG 8 may comprise only a portion of the electrical components of a mobile device 110. Where the mobile device 110 comprises a vehicle, for example, the vehicle may comprise additional components and/or systems to control functions such as steering, breaking, automated driving, dashboard input/output, etc. [00611 The mobile device 110 is shown comprising hardware elements that can be electrically coupled via a bus 805 (or may otherwise be in communication, as appropriate). The hardware elements may include a processing unit(s) 810 which can include without limitation one or more general-purpose processors, one or more special- purpose processors (such as digital signal processing (DSP) chips, graphics acceleration processors, application specific integrated circuits (ASICs), and/or the like), and/or other processing structure or means.”
In claim 25, limitation “means for determining the first position estimate” has support found in specification paragraph 48 and is disclosed as “Means for performing the functionality at block 710 may include one or more software and/or hardware components of a mobile device.”
In claim 27, limitation “means for determining an orientation of the mobile device and a time of day” has support found in specification paragraph 49 and is disclosed as “Because orbital data may be dependent on a time of day, determining the approximate locations of a plurality of SVs from the perspective of the mobile device maybe further based on an orientation of the mobile device and a time of day. This information can be obtained by sensors, clocks, and/or other components of the mobile device.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 29, claim limitation “wherein the instructions for causing the one or more processors to weight obtain the sensor” is unclear what “weight obtain” the sensor means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, this claim will be interpreted to mean that the one or more processors obtain a camera image from a camera of a device separate from the mobile device analogously to claim 3.
Claim 30 is rejected for its dependence on claim 29, because it does not contain additional language that would overcome the indefiniteness issue recited with regard to that claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-14, 16-17, 19-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kench et al. (US 20180227853) (hereinafter Kench) in view of MacGougan et al. (US 20150319729) (hereinafter MacGougan).
Regarding claim 1, Kench teaches A method of Global Navigation Satellite System (GNSS) position determination of a mobile device, the method comprising: 
obtaining a first position estimate of the mobile device at a location, without using current GNSS data (see Kench paragraph 27 regarding determining location of mobile device by dead reckoning without GNSS data and paragraph 33 regarding orientation sensor); 
obtaining sensor information regarding one or more obstructions (see Kench paragraph 30 regarding capturing images of obstruction to GNSS signal and paragraph 29 regarding map data with consideration of structures that may cause reliability issues with regard to GNSS signals), 
the sensor information comprises a LIDAR image, a camera image, or both (see Kench paragraph 30 regarding capturing images of obstruction to GNSS signal);
However, Kench does not explicitly teach the satellite vehicle information processing as needed for the limitations of claim 1. 
MacGougan, in a similar field of endeavor, teaches determining, based on the first position estimate, approximate locations of a plurality of satellite vehicle (SVs) in the sky, from a perspective of the mobile device (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between);
wherein: each obstruction of the one or more obstructions obstructs a view of at least a portion of the sky from the perspective of the mobile device (see MacGougan paragraph 25 regarding obstruction model of buildings where the buildings would obstruct a portion of the sky as seen from the mobile device), and 
determining, based on the approximate locations of the plurality of SVs and the sensor information regarding one or more obstructions, one or more obstructed SVs of the plurality of SVs (see MacGougan paragraph 2 regarding computing azimuth and elevation ; 
obtaining satellite information from each SV of the plurality of SVs; and determining a second position estimate of the mobile device (see MacGougan paragraphs 4, 29 and 30 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position), 
wherein determining the second position estimate comprises weighting the respective satellite information obtained from each of the one or more obstructed SVs less than the respective satellite information obtained from each of one or more unobstructed SVs of the plurality of SVs (see MacGougan paragraphs 4, 29-31 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position, where satellites with higher uncertainty due to higher probability of obstruction are deweighted compared to satellites with lower uncertainty).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kench to include the teaching of MacGougan by incorporating the weighting of satellite vehicle position information based on obstructions of satellite vehicles into the GNSS system of MacGougan. One of ordinary skill would recognize that Kench and MacGougan are analogous in the field of navigation using 
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
Regarding claim 2, the combination of Kench and MacGougan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kench and MacGougan teaches wherein weighting the respective information obtained from each of the one or more obstructed SVs less than the respective satellite information obtained from each of one or more unobstructed SVs of the plurality of SVs comprises disregarding or deweighting the respective satellite information obtained from each of the one or more obstructed SVs (see MacGougan paragraphs 4, 29-31 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position, where satellites with higher uncertainty due to higher probability of obstruction are deweighted compared to satellites with lower uncertainty).  
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
Regarding claim 3, the combination of Kench and MacGougan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein: the mobile device comprises a mobile phone communicatively coupled with a separate device having a camera; and the sensor information comprises a camera image from the camera of the separate device (see Kench paragraph 25 regarding mobile device being a mobile phone and paragraph 31 regarding the camera of a separate mobile device being used to image obstructions, making obvious that the separate mobile devices are communicatively coupled).  
Regarding claim 6, the combination of Kench and MacGougan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kench and MacGougan teaches wherein the mobile device comprises a vehicle and the sensor information comprises a plurality of camera images taken by a respective plurality of cameras of the vehicle (see Kench paragraph 30-31 regarding multiple optical sensors on a vehicle to capture images of obstruction and paragraph 25 regarding the mobile device being integrated into the vehicle).  
Regarding claim 7, the combination of Kench and MacGougan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kench and MacGougan teaches wherein the first position estimate is determined using: a coarse position based on a previously-obtained GNSS position fix, Wi-Fi-based positioning, cellular-based positioning, or dead reckoning, or any combination thereof (see Kench paragraph 27 regarding determining location of mobile device by dead reckoning without GNSS data).  
Regarding claim 9, the combination of Kench and MacGougan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein determining the approximate locations of a plurality of SVs from the perspective of the mobile device is further based on an orientation of the mobile device and a time of day (see MacGougan paragraph 2 regarding determining satellite location based on time of day- this may be calculated in combination with the location of the mobile device calculated with the device orientation as in Kench).
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
Regarding claim 10, the combination of Kench and MacGougan teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Kench and MacGougan teaches further comprising determining the orientation of the mobile device based on data from one or more motion sensors of the mobile device (see Kench paragraph 33 regarding orientation and motion sensor).  
Regarding claim 11, the combination of Kench and MacGougan teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Kench and MacGougan teaches further comprising determining an azimuth angle of an obstruction of the one or more obstructions based on the orientation and a determined width of the obstruction (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between and paragraph 25 regarding comparing that known information .
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
Regarding claim 12, Kench teaches A mobile device comprising: a Global Navigation Satellite System (GNSS) receiver; a memory; and one or more processing units communicatively coupled with the GNSS receiver and the memory (see Kench paragraph 53) and configured to: 
obtain a first position estimate of the mobile device at a location, without using current GNSS data (see Kench paragraph 27 regarding determining location of mobile device by dead reckoning without GNSS data and paragraph 33 regarding orientation sensor); 
obtain sensor information regarding one or more obstructions (see Kench paragraph 30 regarding capturing images of obstruction to GNSS signal and paragraph 29 regarding map data with consideration of structures that may cause reliability issues with regard to GNSS signals), 
the sensor information comprises a LIDAR image, a camera image, or both (see Kench paragraph 30 regarding capturing images of obstruction to GNSS signal);
However, Kench does not explicitly teach the satellite vehicle information processing as needed for the limitations of claim 12. 
MacGougan, in a similar field of endeavor, teaches determine, based on the first position estimate, approximate locations of a plurality of satellite vehicle (SVs) in the sky, from a perspective of the mobile device (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between); 
wherein: each obstruction of the one or more obstructions obstructs a view of at least a portion of the sky from the perspective of the mobile device (see MacGougan paragraph 25 regarding obstruction model of buildings where the buildings would obstruct a portion of the sky as seen from the mobile device), and 
determine, based on the approximate locations of the plurality of SVs and the sensor information regarding one or more obstructions, one or more obstructed SVs of the plurality of SVs (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between and paragraph 25 regarding comparing that known information against the model of obstructions to compute probability of obstruction of SV- in combination with Kench, which takes images of the obstruction and also uses models of cities for obstructions, the visual confirmation of obstruction may be used in combination with the model to further verify the probability of obstruction); 
obtain, using the GNSS receiver, satellite information from each SV of the plurality of SVs; and determine a second position estimate of the mobile device (see MacGougan paragraphs 4, 29 and 30 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position), 
wherein, to determine the second position estimate, the one or more processing units is configured to weight the respective satellite information obtained from each of the one or more obstructed SVs less than the respective satellite information obtained from each of one or more unobstructed SVs of the plurality of SVs (see MacGougan paragraphs 4, 29-31 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position, where satellites with higher uncertainty due to higher probability of obstruction are deweighted compared to satellites with lower uncertainty). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kench to include the teaching of MacGougan by incorporating the weighting of satellite vehicle position information based on obstructions of satellite vehicles into the GNSS system of MacGougan. One of ordinary skill would recognize that Kench and MacGougan are analogous in the field of navigation using GNSS and other methods, and the improvements offered by the teaching of MacGougan would be recognizable and obvious to one of ordinary skill in the art.
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
Dependent claims 13-14, 16-17, and 19-21 are analogous in scope to claims 2-3, 6-7, and 9-11 and are rejected according to the same reasoning.
Regarding claim 22, Kench teaches A device for making a Global Navigation Satellite System (GNSS) position determination of a mobile device (see Kench paragraph 53), the device comprising: 
means for obtaining a first position estimate of the mobile device at a location, without using current GNSS data (see Kench paragraph 27 regarding determining location of ; 
means for obtaining sensor information regarding one or more obstructions (see Kench paragraph 30 regarding capturing images of obstruction to GNSS signal and paragraph 29 regarding map data with consideration of structures that may cause reliability issues with regard to GNSS signals), 
the sensor information comprises a LIDAR image, a camera image, or both (see Kench paragraph 30 regarding capturing images of obstruction to GNSS signal); 
However, Kench does not explicitly teach the satellite vehicle information processing as needed for the limitations of claim 22. 
MacGougan, in a similar field of endeavor, teaches means for determining, based on the first position estimate, approximate locations of a plurality of satellite vehicle (SVs) in the sky, from a perspective of the mobile device (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between); 
wherein: each obstruction of the one or more obstructions obstructs a view of at least a portion of the sky from the perspective of the mobile device (see MacGougan paragraph 25 regarding obstruction model of buildings where the buildings would obstruct a portion of the sky as seen from the mobile device), and 
means for determining, based on the approximate locations of the plurality of SVs and the sensor information regarding one or more obstructions, one or more obstructed SVs of the plurality of SVs (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between and ; 
means for obtaining satellite information from each SV of the plurality of SVs; and means for determining a second position estimate of the mobile device (see MacGougan paragraphs 4, 29 and 30 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position), 
wherein the means for determining the second position estimate comprise means for means for weighting the respective satellite information obtained from each of the one or more obstructed SVs less than the respective satellite information obtained from each of one or more unobstructed SVs of the plurality of SVs (see MacGougan paragraphs 4, 29-31 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position, where satellites with higher uncertainty due to higher probability of obstruction are deweighted compared to satellites with lower uncertainty).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kench to include the teaching of MacGougan by incorporating the weighting of satellite vehicle position information based on obstructions of satellite vehicles into the GNSS system of MacGougan. One of ordinary skill would recognize that Kench and MacGougan are analogous in the field of navigation using 
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
Dependent claims 23-25 and 27 are analogous in scope to claims 2-3, 7, and 9 and are rejected according to the same reasoning.
Regarding claim 28, Kench teaches A non-transitory, computer-readable medium having instructions stored thereby for Global Navigation Satellite System (GNSS) position determination of a mobile device (see Kench paragraph 9), wherein the instructions, when executed by one or more processors, cause the one or more processors to: 
obtain a first position estimate of the mobile device at a location, without using current GNSS data (see Kench paragraph 27 regarding determining location of mobile device by dead reckoning without GNSS data and paragraph 33 regarding orientation sensor); 
obtain sensor information regarding one or more obstructions (see Kench paragraph 30 regarding capturing images of obstruction to GNSS signal and paragraph 29 regarding map data with consideration of structures that may cause reliability issues with regard to GNSS signals), 
the sensor information comprises a LIDAR image, a camera image, or both (see Kench paragraph 30 regarding capturing images of obstruction to GNSS signal);
However, Kench does not explicitly teach the satellite vehicle information processing as needed for the limitations of claim 28. 
determine, based on the first position estimate, approximate locations of a plurality of satellite vehicle (SVs) in the sky, from a perspective of the mobile device (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between); 
wherein: each obstruction of the one or more obstructions obstructs a view of at least a portion of the sky from the perspective of the mobile device (see MacGougan paragraph 25 regarding obstruction model of buildings where the buildings would obstruct a portion of the sky as seen from the mobile device), and 
determine, based on the approximate locations of the plurality of SVs and the sensor information regarding one or more obstructions, one or more obstructed SVs of the plurality of SVs (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between and paragraph 25 regarding comparing that known information against the model of obstructions to compute probability of obstruction of SV- in combination with Kench, which takes images of the obstruction and also uses models of cities for obstructions, the visual confirmation of obstruction may be used in combination with the model to further verify the probability of obstruction); 
obtain satellite information from each SV of the plurality of SVs; and determine a second position estimate of the mobile device (see MacGougan paragraphs 4, 29 and 30 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position), 
wherein determining the second position estimate comprises weighting the respective satellite information obtained from each of the one or more obstructed SVs less than the respective satellite information obtained from each of one or more unobstructed SVs of the plurality of SVs (see MacGougan paragraphs 4, 29-31 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position, where satellites with higher uncertainty due to higher probability of obstruction are deweighted compared to satellites with lower uncertainty).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kench to include the teaching of MacGougan by incorporating the weighting of satellite vehicle position information based on obstructions of satellite vehicles into the GNSS system of MacGougan. One of ordinary skill would recognize that Kench and MacGougan are analogous in the field of navigation using GNSS and other methods, and the improvements offered by the teaching of MacGougan would be recognizable and obvious to one of ordinary skill in the art.
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
Dependent claim 29 is analogous in scope to claim 3 and is rejected according to the same reasoning.
Claims 4-5, 8, 15, 18, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kench et al. (US 20180227853) (hereinafter Kench) in view of MacGougan et al. (US 20150319729) (hereinafter MacGougan), further in view of Koyama et al. (US 20190191146) (hereinafter Koyama).
Regarding claim 4, the combination of Kench and MacGougan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
However, the combination of Kench and MacGougan does not explicitly teach determining which camera to capture with as needed for the limitations of claim 4. 
Koyama, in a similar field of endeavor, teaches determining that a camera of the mobile device is not in a state to obtain information regarding the one or more obstructions, and responsive to determining that the camera of the mobile device is not in a state to obtain the information regarding the one or more obstructions, obtaining the camera image from the camera of the separate device (see Koyama paragraph 199 regarding plurality of cameras with different orientations, where when one of the cameras is known to be closest to a desired phenomenon, it is selected, meaning that the cameras not in a state to obtain information about that phenomenon are not selected- in combination with Kench, the camera most suitable to image an obstruction may be used to image the obstruction, and that would be the camera of the separate device when it is not the mobile device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kench and MacGougan to include the teaching of Koyama by incorporating the selection of camera based on circumstance so that an appropriate camera captures the image of an obstruction. One of ordinary skill would recognize that Koyama and Kench are analogous in the field of capturing images of buildings with consideration to modeling an environment.

Regarding claim 5, the combination of Kench and MacGougan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
However, the combination of Kench and MacGougan does not explicitly teach a wearable device as needed for the limitations of claim 5. 
Koyama, in a similar field of endeavor, teaches wherein the separate device comprises a wearable device (see Koyama paragraph 266 regarding wearable cameras as one of a plurality of cameras used to measure distance and modeling).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kench and MacGougan to include the teaching of Koyama by incorporating the wearable device as a possible separate device. One of ordinary skill would recognize that Koyama and Kench are analogous in the field of capturing images of buildings with consideration to modeling an environment.
One would be motivated to combine these teachings in order to provide teachings relating to a multiple viewpoint image capturing system that provides three-dimensional space reconstruction and three-dimensional space recognition that are more stable in accuracy and availability (see Koyama paragraph 4).
Regarding claim 8, the combination of Kench and MacGougan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.

Koyama, in a similar field of endeavor, teaches wherein obtaining the sensor information comprises determining a height, distance, and width of each of the one or more obstructions (see Koyama paragraph 264-267 regarding using sensor data of building to compute distance modeling of building, obviously including height and width).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kench and MacGougan to include the teaching of Koyama by incorporating the distance modeling of buildings into the model constructed by Koyama and Kench. One of ordinary skill would recognize that Koyama and Kench are analogous in the field of capturing images of buildings with consideration to modeling an environment.
One would be motivated to combine these teachings in order to provide teachings relating to a multiple viewpoint image capturing system that provides three-dimensional space reconstruction and three-dimensional space recognition that are more stable in accuracy and availability (see Koyama paragraph 4).
Dependent claims 15, 18, 26, and 30 are analogous in scope to claims 4 and 8, and are rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483